           Case 1:21-cv-06800-ER Document 18 Filed 08/23/21 Page 1 of 1




                                                                            The request is denied. The Clerk of Court is
                                                                            respectfully directed to terminate the motion. Doc.
                                                                            14.

                                                                            So ordered.
                                               Litigationsword Orel LLC
                                                 Sergei Orel LLC,
                                                    Attorney at Law
                                            2125 Center Avenue, Suite 608
                                              Fort Lee, New Jersey 07024
                                                   Tel: 201-491-1464
                                                   Tel: 917 277-8806                      8/23/2021
                                             Sergei@litigationsword.com
                                             Carter@litigationsword.com
                                             James@litigationsword.com
                                               www.LitigationSword.com




August 20, 2021
VIA ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
The Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

                         Re:     RainMarkers Partners, LLC v. NewSpring Capital LLC et al
                                 (21-CV-6800)

Dear Judge Ramos,
         We are counsel for plaintiff RainMakers Partners, LLC, and we write to request that until the
parties can agree to and put in place a Protective Order concerning the treatment of “confidential”
documents, information, and other materials that the Court order that all letters, motions, declarations,
memoranda, and all other papers be filed under seal. We are concerned that opposing counsel may
(perhaps even inadvertently) reveal information that we consider to be confidential or proprietary.
        Opposing counsel, Paul Leary, does not share our concern and he will not consent to our request.
        According to the Court’s most briefing schedule, dated August 13, opposition papers are due on
Monday, August 23 before 9 am; and reply papers are due on Tuesday, August 24 before 9 am, with a
preliminary hearing scheduled at 3:30 pm.
       We thank the Court for its attention to this matter and welcome the opportunity to address any
concerns or questions that the Court may have regarding this matter.
Very truly yours,
/s/ Reeves Carter
